   Case 1:21-cv-00048-JRH-BKE Document 13 Filed 03/22/21 Page 1 of 1



               IN THE UNITED STATES DISTRICT COURT FOR THE
                          SOUTHERN DISTRICT OF GEORGIA
                                     AUGUSTA DIVISION


SHANNON GREEN,                              *
                                            if


     Plaintiff,                             *
                                            if


             V.                             *                    CV 121-048
                                            if


CLAPP'S ENVIRONMENTAL SERVICES,             *
INC., CLAPP'S TRANSPORT, INC.,              *
AMGAURD INSURANCE COMPANY, and              *
JACK CLAPP,                                 *
                                            if


     Defendants.                            *



                                       ORDER




     Before       the   Court   is    the   Parties'       consent    motion   to   dismiss

Defendant Clapp's Environmental Services, Inc.                       (Doc. 10.)     Clapp's

Environmental Services, Inc. has neither answered the Complaint nor

moved for summary judgment.              Accordingly, dismissal is appropriate

under Federal Rule of Civil Procedure 41(a)(1)(A)(i).

     IT   IS      THEREFORE     ORDERED          that     Plaintiffs'    claims     against

Defendant Clapp's Environmental Services, Inc. are DISMISSED WITHOUT

PREJUDICE.        The   Clerk   is    DIRECTED     to     TERMINATE   Defendant     Clapp's

Environmental Services, Inc. as a party to this action.                        Each party

to this dismissal shall bear its own costs and fees.                    All other claims


asserted by the remaining parties shall continue uMffected.

     ORDER ENTERED at Augusta, Georgia this<^0(^%^\L of March, 2021.

                                                        J. RAtagj/HALZ,'CHIEF JUDGE
                                                        UNITEI^TATES DISTRICT COURT
                                                             fRN DISTRICT OF GEORGIA
